Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
  150568                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 150568
                                                                   COA: 323388
                                                                   Oakland CC: 2013-248431-FC;
                                                                               2013-248467-FC
  GERALD DEON TURNER,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 16, 2014
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2015
           s0520
                                                                              Clerk